Appellant was convicted in the County Court of Smith County of going into and remaining in a place where gaming was being conducted, and his punishment fixed at a fine of $25.
There were two counts in the indictment. Complaint of the refusal of the trial court to quash the first count, will not be considered by us in view of the fact that the conviction was had under the second count. The conviction was for unlawfully going into and remaining in a place where games with cards were, with the knowledge of appellant, being played and bet at, said place being a private residence occupied by a family and commonly resorted to for the purpose of gaming, being the offense defined by Article 563 of our Penal Code.
By his bills of exception Nos. 4 and 5 appellant complains of the refusal of special charges Nos. 2 and 3. Examination of said bills discloses that same merely set out the special sharges which were refused, and state that the defendant excepted to the court's refusal to give same. No reasons are assigned in either of said bills why same should have been given, or why there was error in the court's refusal thereof. There were no exceptions taken to the main charge of the court. From Giles v. State,66 Tex. Crim. 638, 148 S.W. Rep. 320, we quote as follows:
"Again, it is the well-established law of this state that in misdemeanor cases the only way this court is authorized to consider complaints of the charge of the court and the refusal of special charges requested is by bill of exceptions taken at the time to the charge of the court on the matters attempted to be complained of, and to the refusal of the court to give the special charges requested, giving in the bill therefor the specific reasons why the court erred in giving the charge complained of, or, as the case may be, in refusing the requested charge. Articles 717, 719, 723, C.C.P. (old); Hobbs v. State, 7 Tex. App., 118; Cambell v. State, 3 Tex. App., 33; Goode v. State, 2 Tex. App., 520; Dunbar v. State, 34 Tex.Crim. R.,31 S.W. 401; Downey v. State, 33 Tex.Crim. R., 26 S.W. 627; Cole v. State, 28 Tex. App., 536, 13 S.W. 859, 19 Am. St. Rep. 856; Loyd v. State, 19 Tex. App., 322; Lucio v. State, 35 Tex. Crim. 320,33 S.W. 358; Martin v. State, 32 Tex.Crim. R.,24 S.W. 512; *Page 181 
Wright v. State, 60 Tex.Crim. R., 131 S.W. 1070; Jenkins v. State, 60 Tex.Crim. R., 132 S.W. 133; Basquez v. State,56 Tex. Crim. 330, 119 S.W. 681. It is unnessary to cite other cases."
See also Brown v. State, 73 Tex.Crim. Rep.; Hand v. State, 88 Tex.Crim. Rep., 227 S.W. Rep. 199. In the condition in which this matter comes before us no error is presented for our consideration.
Complaint is made of the language of the State's attorney in his closing argument to the jury. The matter is presented here in two bills of exception. As explained in his qualifications to said bills by the trial court, same present no error.
The State criticised appellant for not putting upon the stand the proprietor of the house in which the gaming was alleged to be carried on. It is shown by the record that said party was present at the trial. It is also made to appear that he had been tried and acquitted of any guilty connection with the transaction in question, and that he was thus made a competent witness. In the other of said bills of exception presenting said complaint it is made to appear that the remarks of the State's attorney were in direct reply to those of the appellant's attorney.
After the case was closed on the evidence the attorneys for both sides, with the approval of the court, agreed on thirty minutes as sufficient time in which to argue the case to the jury. Thereupon the assistant county attorney opened for the State in an argument of ten minutes. The attorney for the appellant then announced that he would make no argument but objected to further argument for the State. The latter insisted on its right to the use of the remainder of the time agreed upon, and was allowed to proceed. The bill of exceptions complaining of this matter presents no error. If appellant desired to avail himself of his right to argue the case, after finding out that the State wished to further present its side, he had the right to then consume the time allotted to him for argument, but persisting in his announced declaration that he had no desire to argue the case, he cannot be heard complain that the State was accorded the time for argument agreed upon by all the parties.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 21, 1922.